Citation Nr: 0006045	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heel spurs, plantar 
fasciitis, and arthritis of the feet (other than residuals of 
a fracture of the navicular bone of the right foot with 
traumatic arthritis), claimed as residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from September 15, 1943, to April 18, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that, in pertinent part, denied 
entitlement to service connection for residuals of frostbite 
of the feet.

This issue was previously before the Board in December 1997, 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed to the extent necessary.

The veteran has also raised a claim of entitlement to a total 
disability rating based on individual unemployability and 
claims of entitlement to service connection for dysentery and 
residuals of frostbite of the hands.  These issues are not 
inextricably intertwined with the issue now on appeal, nor 
have they been developed or certified for appeal.  Therefore, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran was interned as a POW in climactic conditions 
consistent with the occurrence of frostbite.

3.  Heel spurs, plantar fasciitis, and arthritis of the feet 
(other than residuals of a fracture of the navicular bone of 
the right foot with traumatic arthritis) are not shown to be 
residuals of frostbite.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for residuals of frostbite of the feet, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  Heel spurs, plantar fasciitis, and arthritis (other than 
residuals of a fracture of the navicular bone of the right 
foot with traumatic arthritis), claimed as residuals of 
frostbite, were not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

As noted above, the veteran served on active duty from 
September 1942 to October 1945.  He was a POW of the German 
government from September 15, 1943, to April 18, 1945.  He is 
currently service connected for, inter alia, a fracture of 
the navicular bone of the right foot with traumatic arthritis 
and residuals of frostbite of the feet, including mycotic 
nails and causalgia.  Service connection has been denied for 
arthritis of multiple joints, other than the navicular bone 
of the right foot.

The veteran's service medical records disclose no complaints 
or findings of any foot disability, including frostbite.  
Examination of the feet was normal on separation examination 
in October 1945.  The veteran did, however, fracture his 
right ankle, i.e., the proximal margin of the navicular bone, 
in a parachute jump in September 1943, after which he was 
captured by the enemy and interned as a POW.

Following his separation from service, the veteran was 
hospitalized at the Kennedy VA Hospital in Memphis, 
Tennessee, from October to November 1946.  Pertinent 
diagnoses included un-united fracture, proximal margin of 
right navicular bone, resulting from injury in parachute 
jump.

The veteran was afforded a VA examination in May 1951.  He 
described the inservice parachuting incident when he fell and 
injured his right foot.  An x-ray of the right foot was 
negative for bone or joint pathology.  

In July 1951, John E. Neumann, M.D. indicated that x-rays of 
the veteran's right foot showed arthritic type spurs of the 
os calcis.

On VA examination in December 1951, the veteran reported 
weakness and pain of the right foot since his inservice 
injury.  An x-ray of the right ankle revealed considerable 
spur formation along the distal portion of the talus and 
navicular.  An x-ray of the right foot was negative for any 
significant bone or joint pathology.  The examiner diagnosed, 
in pertinent part, old sprain, right ankle.

The veteran was afforded a VA examination in October 1960, at 
which time an x-ray of the right foot was negative.  The 
examiner diagnosed residuals of injury to right foot, with 
arthritis, traumatic.

Private medical records from Robert N. Montgomery, M.D. 
contained a diagnosis of osteoarthritis in September 1980.  
However, Dr. Montgomery did not identify the joints allegedly 
involved.

In an August 1983 Former POW Medical History, the veteran 
gave a history of a right foot fracture and frostbite during 
captivity.   He stated, in pertinent part, that during his 
internment as a POW, he participated in a 60 day forced march 
with near starvation and inadequate clothing in extremely 
cold temperatures.  He also gave a history of numbness, 
tingling or pain in the feet.  He denied any swelling of the 
feet during his internment.  X-rays of the right foot 
demonstrated mild osteoarthritic changes in the first tarsal 
metatarsal joint and interphalangeal joints of the second 
through fifth digits and hypertrophic spurring of the 
posterior margins of the calcaneus.

The veteran was examined by VA in March 1987.  He reported 
that during his internment as a POW, he worked in the woods 
for three winters with poor coverage of his feet.  His 
current complaints consisted of itching, burning and cracking 
of the feet.  The examiner noted that the feet and the nails 
of both feet had some fungus, as well as ingrown toenails of 
both big toes.  The examiner stated:  "I can see no chronic 
changes that would appear to be from frostbite."  X-rays 
revealed degenerative changes of the tarsals.  The examiner's 
impression included no significant findings as a result of 
frostbite as POW; fractured right navicular and probable 
traumatic arthritis as a result of that injury; hypertrophic 
spurring of the calcaneus; and recurrent fungus infection of 
the feet and nails.

A September 1991 presentation to the National Conference of 
American Ex-POWs, prepared by a VA physician, is also of 
record.  The presentation defined both traumatic and 
degenerative arthritis and set forth the specific criteria to 
be used in diagnosing traumatic as opposed to degenerative 
arthritis.  The doctor further stated that "Frostbite 
injuries occasionally result n [sic] a condition resembling 
certain forms of osteoarthritis."  Three medical references 
were listed as sources in composing the presentation.

In July 1994, the veteran claimed entitlement to service 
connection for traumatic arthritis of the ankles, feet and 
toes.  He reported that he injured his feet and ankles during 
the inservice parachuting incident when he was captured by 
the enemy.  He suffered severe pain in his feet and ankles at 
the time of his inservice injury.   He also claimed to have 
injured his feet while performing labor in the woods, 
including carrying heavy logs and sacks of grain.  The 
veteran further stated that while participating in forced 
marches, he often slipped and fell on rocks because of the 
snow and ice.  He was also forced to sleep on the cold 
ground, which caused his joints to ache.  

In August 1994, the veteran was re-examined by the same VA 
examiner who saw him in March 1987.  On physical examination, 
the toenails were deformed and removed from both big toes.  
In contradiction with his former opinion, the examiner 
concluded that the veteran's abnormal nail problems could be 
related to his inservice frozen feet.  The veteran also gave 
a history of swelling of the feet and ankles during the 
latter part of his internment as a POW.  X-rays of the feet 
revealed mild degenerative changes at the first metatarsal 
phalangeal joint and some spurring from the bases of the 
fifth metatarsal and spurring from the calcaneal bones.  The 
August 1994 examiner diagnosed, in pertinent part, 
generalized osteoarthritis involving the feet with post 
traumatic arthritis in the right ankle and foot and history 
of frozen feet and abnormal toenails which may be related to 
that experience.

On examination by W. Steven Davis, D.P.M. in February 1995, 
the veteran gave a history of foot pain relating to frostbite 
during his internment as a POW.  He reported residual pain 
aggravated by cold weather since that time.  Physical 
examination revealed destructive changes at the tarsal 
metatarsal joints of the feet bilaterally and x-rays 
consistent with arthritis.  There were also findings of 
bilateral heel spurs with plantar fasciitis.  Dr. Davis 
stated that "My impression is that this is a residual 
problem related to war injury."

Three of the veteran's comrades submitted written statements 
in February 1995 corroborating the veteran's exposure to 
cold, forced labor and forced marches during his time as a 
POW.  

An August 1995 bone scan revealed some increased activity in 
the veteran's feet suggesting arthritis.  

The veteran was afforded a VA feet examination in August 
1995, by the same examiner who saw him in March 1987 and 
August 1994.  The veteran gave a history of frostbite of the 
feet during service as a POW.  X-rays of the left foot 
demonstrated mild degenerative changes at the first 
metatarsal phalangeal joint, minimal spurring about the fifth 
metatarsal head and mild spurring about the os calcis.  X-
rays of the right foot also showed mild spurring at the os 
calcis, minimal degenerative change at the first metatarso-
phalangeal joint and minimal spurring at tendinous insertion.  
The examiner further indicated that he read Dr. Davis' note 
that the veteran's arthritis might be secondary to "the 
experience."  However, it was noted that Dr. Davis did not 
specifically relate the arthritis to frostbite and the VA 
examiner doubted that frostbite was the etiology of the 
veteran's arthritis of the feet. The VA examiner diagnosed 
history of frostbite of both feet and probable traumatic 
arthritis at least in the right foot.   

The veteran was treated for calluses and an ingrown right 
toenail by Dr. Davis in March 1998.  A small lesion under the 
fifth metatarsal of the right foot was debrided in March 
1998.  This had also been accomplished in November 1988.  The 
veteran also had some pain in the heel spur at that time.

On VA cold injury examination in April 1998, the veteran was 
again seen by the same examiner who saw him in 1987, 1994, 
and 1995.  There were no changes since the 1995 examination.  
X-rays of the feet showed no significant abnormalities.  The 
impression was history of frostbite, probably affecting the 
nails of the feet, and with some mild sensitivity of the 
bottoms of both feet through the years.

The veteran was afforded a VA feet examination in August 
1998.  The examiner reviewed the veteran's medical records 
and provided a detailed account of his history.  The 
veteran's current complaints included pain and burning of the 
feet.  X-rays showed a heel spur at the inferior of the right 
heel and posterior of the left heel.  There was some spurring 
at the lateral first metatarsal phalangeal joint on the right 
up to the base of the proximal phalanx.  The examiner's 
impression was heel spur bilaterally; mycotic nails; 
causalgia; atrophy of the fat pad; and degenerative joint 
disease at the first metatarsal phalangeal joint, probably at 
the same time of the injury that caused the degenerative 
changes at the navicular joint, right.  The examiner stated 
that it was his opinion that the causalgia in both feet and 
mycotic nails were due to frostbite.  The examiner did not 
believe that the degenerative changes at the first metatarsal 
phalangeal joint or navicular joint or the heel spurs were 
caused by frostbite.

History of frostbite was diagnosed on VA general medical 
examination in February 1999.


II.  Legal analysis

The veteran's claim that is before the Board is one for three 
specific conditions claimed as residuals of frostbite.  One 
of those conditions claimed as a residual of frostbite is 
arthritis.  In this decision, the Board addresses the 
veteran's contention that arthritis of the feet is a 
frostbite residual.  In the decision of December 1997, 
service connection for arthritis of the feet (other than 
arthritis of the right navicular bone) claimed on any other 
basis was denied, and the Board does not herein address any 
other claimed etiology for the arthritis of the feet than the 
frostbite.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Moreover, it is noted that the veteran was a POW for more 
than 30 days.  In the case of a veteran who is a former POW 
and who was interned for not less than 30 days, certain 
diseases, including organic residuals of frostbite if it is 
determined that the veteran was interned in climactic 
conditions consistent with the occurrence of frostbite, which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.  This presumption can be rebutted where there is 
affirmative evidence to the contrary of intercurrent injury 
or disease.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§§ 3.307 3.309(c) (1999).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  All 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

As to the merits of the veteran's claim, the Board must 
assess the probative weight of the evidence in rendering a 
decision including analysis of the credibility and probative 
value of the evidence, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evidence is no longer presumed 
to be credible once an analysis of the claim on the merits is 
undertaken.

The Board accepts the veteran's allegations that he 
experienced exposure to cold while being held as a POW.  He 
was interned in climactic conditions consistent with the 
occurrence of frostbite and is competent to testify as to his 
own experience.  The Board has no reason to doubt the 
credibility of his statements.  38 C.F.R. § 3.304(e) (1999).  
In fact, the issue in this case is not whether the veteran 
has current residuals of frostbite of the feet.  It is 
established that he has such residuals, and service 
connection has been established for causalgia and mycotic 
nails of both feet, with each foot rated 30 percent disabling 
and a bilateral factor applied.  There is also no question 
whether the veteran has post-traumatic arthritis of the right 
foot (ankle, specifically), as service connection has been 
granted for that condition, rated as 10 percent disabling.  
The issue is only whether the claimed conditions, plantar 
fasciitis, heel spurs, and arthritis other than that of the 
right ankle, are residuals of the frostbite the veteran 
experienced as a POW.

The evidence in support of the veteran's claim consists of 
the 1995 statement from Dr. Davis and the September 1991 
presentation to the National Conference of American Ex-POWs, 
prepared by a VA physician.  The evidence not favorable to 
his claim consists of the opinions of two VA examiners.

There have been no recent medical findings or diagnoses of 
plantar fasciitis of the veteran's feet.  This condition was 
noted on one occasion on examination by Dr. Davis in February 
1995; however, examination of the veteran's feet in August 
1995 and April and August 1998 were negative for any findings 
of plantar fasciitis.  The episode of plantar fasciitis in 
February 1995 was clearly acute and transitory, in that this 
condition was shown on only one occasion with no evidence of 
recurrence on subsequent examinations.  No medical 
professional has indicated that the veteran currently has 
chronic plantar fasciitis, or that this condition is in any 
manner related to inservice frostbite of the feet.  While Dr. 
Davis related the condition in 1995 to "war injury," he did 
not identify any specific injury.
  
There is, however, no question in this case that the veteran 
currently has heel spurs and arthritis of the feet (other 
than residuals of a fracture of the navicular bone of the 
right foot with traumatic arthritis).  Such findings have 
been confirmed by x-ray and/or bone scan.  Therefore, the 
issue for determination is whether the heel spurs and 
arthritis of the feet (other than residuals of a fracture of 
the navicular bone of the right foot with traumatic 
arthritis) are related to inservice frostbite.

When Dr. Davis' 1995 opinion is examined closely, it does not 
support the veteran's claim.  The substance of this opinion 
is that the veteran's arthritis of the feet is related to 
"war injury;" but the specific injury, i.e., frostbite, is 
not identified as the cause of the arthritis.

Even assuming that Dr. Davis intended to draw a relationship 
between the veteran's current foot disabilities and inservice 
frostbite, his opinion has little probative value in light of 
the two VA opinions. Dr. Davis did not conduct a review of 
all the veteran's medical records as the August 1998 VA 
doctor did.  The August 1998 VA examiner concluded that the 
veteran's arthritis of the feet and heel spurs were not 
caused by frostbite.  This opinion was definitive and based 
on review of the claims file, and is persuasive when 
considered with the rest of the evidence of record.  The 
opinion by the VA examiner who examined the veteran in 1987, 
1994 and 1995 provides corroborative medical evidence of the 
August 1998 VA examiner's opinion, evidence which forms a 
medical consensus that the heel spurs and degenerative 
arthritis are not residuals of frostbite of the feet.

Concerning the presentation to the National Conference of 
American Ex-POWs, prepared by a VA physician, which stated 
that "Frostbite injuries occasionally result n [sic] a 
condition resembling certain forms of osteoarthritis," 
(emphasis added) the Board finds this evidence to be of 
little probative value.  The veteran is not diagnosed as 
having a condition resembling certain forms of 
osteoarthritis.  Rather, he is diagnosed as having arthritis 
of the feet and heel spurs.  The statement is too general and 
inconclusive.  It discusses only a generic relationship, and 
does not apply to the particular facts of this case.     

The Board is cognizant of the fact that the veteran maintains 
that current foot conditions resulted from frostbite during 
his internment as a POW.  However, the veteran is not 
competent to render such an opinion.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases discussed above, the Board has 
determined that the preponderance of the evidence is against 
the claim for service connection for heel spurs, plantar 
fasciitis, and arthritis (other than residuals of a fracture 
of the navicular bone of the right foot with traumatic 
arthritis) claimed as residuals of frostbite of the feet.  
Accordingly, the veteran's claim is denied.


ORDER

Entitlement to service connection for heel spurs, plantar 
fasciitis, and arthritis (other than residuals of a fracture 
of the navicular bone of the right foot with traumatic 
arthritis), claimed as residuals of frostbite, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

